Citation Nr: 1229829	
Decision Date: 08/29/12    Archive Date: 09/05/12

DOCKET NO.  96-26 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for allergic rhinitis with sinusitis.  

2.  Entitlement to service connection for systemic lupus erythematous (SLE).  

3.  Entitlement to a rating higher than 10 percent for patellofemoral syndrome of the left knee.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The Veteran served on active duty from June 1988 to February 1992.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions in December 1995 and October 2003 of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

In March 2007, the Veteran testified at a hearing at the RO before a Veterans Law Judge.  A transcript of that hearing is of record.  

In April 2008, the Board remanded the case to the RO for additional development of the issues on appeal.  

As the Veterans Law Judge who conducted the March 2007 hearing was no longer employed by the Board, the Veteran in March 2011 opted for another hearing before a Veterans Law Judge who would decide her appeal.  In July 2011, the Board remanded the case to the RO in order to schedule the Veteran for a hearing.  The RO duly notified her in October 2011 of a hearing scheduled in December 2011, but she did not appear for the hearing or offer any explanation for why she did not.  Thus, her request for a hearing is deemed to be withdrawn.  38 C.F.R. § 20.702(d).  

The issues of a temporary total disability rating under 38 C.F.R. § 4.30 on the basis of convalescence following left knee arthroscopic surgery in January 2006 (as previously mentioned in the Board remand of April 2008), of whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a low back disability, and of a rating higher than 10 percent for migraine headaches have been raised by the Veteran but have not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over them, and they are referred to the RO for appropriate action.  

The issue of service connection for allergic rhinitis with sinusitis is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  SLE was not present during active duty, SLE was not manifest to a compensable degree within one year of separation from active duty, and the current SLE is unrelated to a disease, injury, or event of active service origin. 

2.  For the period considered in this appeal, the patellofemoral syndrome of the left knee is manifested by pain, slight limitation of motion (0 degrees of extension and 120 degrees of flexion, at its most limited state); there is no X-ray evidence of degenerative arthritis and no clinical evidence of appreciable or recurrent instability or subluxation. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for SLE are not met, nor may SLE be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).  

2.  The criteria for a rating higher than 10 percent for patellofemoral syndrome of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5257, 5260, 5261 (2011). 



The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are:  (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO provided pre- and post-adjudication VCAA notice by letters, dated in May 2003, August 2003, May 2005, March 2006, May 2008, and November 2008.  The Veteran was notified of the type of evidence needed to substantiate the claim of service connection for SLE, namely, evidence of an injury, disease, or event causing an injury or disease during service; evidence of current disability; and evidence of a relationship between the current disability and the injury or disease or event, causing an injury or disease, during service.  He was notified of the type of evidence needed to substantiate the claim for increase, namely, evidence of a worsening of his left knee disability.  

The Veteran was also notified that VA would obtain service records, VA records, and records of other Federal agencies and that he could submit other records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any such records on his behalf.  The VCAA notice in March 2006, May 2008, and November 2008 included the provisions for the effective date of a claim and for the degree of disability assignable. 

As for content of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (to the extent of pre-adjudication VCAA notice); and of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the elements of the claim). 

To the extent the VCAA notice in March 2006, May 2008, and November 2008, regarding the provisions for the effective date of a claim and for the degree of disability assignable, was provided after the initial adjudication of the SLE and left knee claims, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  The procedural defect was cured as after the RO provided content-complying VCAA notice the claim was readjudicated, as evidenced by the supplemental statements of the case, dated in December 2006 and January 2011.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.).  

Duty to Assist

VA has also made reasonable efforts to identify and obtain relevant records in support of the claims.  38 U.S.C.A. § 5103A (a), (b) and (c).  The Veteran was afforded an opportunity for a hearing before a Veterans Law Judge in March 2007.  As that Veterans Law Judge later left the Board, she was offered another hearing before a different Veterans Law Judge who would decide her appeal, but she failed to appear for a video conference hearing scheduled in December 2011.  

Relative to hearings, the Board notes that in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2011) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing in March 2007, the Veterans Law Judge (VLJ) indicated that the Veteran's testimony would focus on the issues of entitlement to service connection for SLE and to a higher rating for a left knee disability, and noted the elements of the claims that were lacking to substantiate the claims.  The Veteran was assisted at the hearing by an accredited representative from Disabled American Veterans.  The representative and the VLJ asked questions to ascertain the onset of the Veteran's SLE and the nature and severity of the Veteran's left knee disability.  There was no pertinent evidence identified by the Veteran or her representative that might have been overlooked and that might substantiate the claims.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate her claims for service connection for SLE and for a higher rating for a left knee disability.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

It is also noted that the RO has obtained the service treatment records, VA records, extensive records from the Social Security Administration, and such private records that were identified by the Veteran including those from Kaiser Permanente and Sutter Physical Therapy, and Dr. D. Tai.  The Veteran himself has submitted private records, such as those from Dr. K. Wiesner.  She has not identified any additionally available evidence for consideration in her appeal. 

Further, the Veteran was afforded a VA examination in December 2010, and an  additional opinion was obtained from a rheumatologist in December 2010, in order to substantiate the claim of service connection for SLE.  38 U.S.C.A. § 5103A(d).  The examiners considered the Veteran's history and provided a rationale for the conclusions reached, which were based on facts found in the record that was comprehensively reviewed.  Thus, the Board finds the examination and opinions adequate to decide the claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (holding that medical opinion must be based on consideration of the veteran's prior medical history and examinations and also describe the disability, if any, in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one).  

The Veteran was also afforded VA examinations in August 1997, June 2005, and December 2010, to ascertain the level of impairment from his left knee disability.  There is no evidence in the record dated subsequent to the VA examinations that shows a material change in the condition to warrant a reexamination.  38 C.F.R. § 3.327(a).  These examinations are adequate for rating purposes because they addressed the Veteran's left knee disability in the context of the rating criteria, and were based on a complete review of the existing medical records in the file.  The examination reports provide sufficient evidence on which to rate the Veteran's left knee disability.  

As there is no indication of the existence of additional evidence to substantiate the claims, no further assistance to the Veteran is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for SLE

Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Where a veteran served 90 days or more of continuous, active military service and a certain chronic disease, such as SLE, becomes manifest to a degree of 10 percent within one year from date of separation from service, the disease shall be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  38 U.S.C.A. § 1137; 38 C.F.R. §§ 3.307, 3.309. 

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in service.  This may be accomplished by affirmatively showing inception during service.  38 C.F.R. § 3.303(a). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

Service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 


Evidentiary Standards

VA must give due consideration to all pertinent medical and lay evidence in a case where a veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  The Veteran does not argue, and the record does not show, that the claimed disability was the result of participation in combat with the enemy. 

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159; Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159. 

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed. Cir. 2000) ("Fact-finding in veterans cases is to be done by the Board")). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the veteran.  38 U.S.C.A. § 5107(b). 


Facts and Analysis

In statements, the Veteran asserts that she suffered from a multitude of chronic ailments and constant deterioration of her immune system, which has been diagnosed as SLE.  In September 2001, she alleged that SLE initially began during service in basic training, when she was found to be anemic and her flight status was canceled permanently.  She describes a long list of complications from her SLE, to include skin rashes, fatigue, anemia, migraines, joint deterioration and rheumatoid arthritis, and lung conditions such as pleurisy and exercise induced asthma.  In October 2003, she stated that her medical records indicate her SLE was first diagnosed in 1995 by Dr. D. Tai, but that she had chronic leukopenia for seven years prior to her referral to the hematology clinic to determine her condition.  In January 2004, she stated that symptoms of SLE varied, and that the initial "breakdown" of her system began with a staph infection in 1990.  She asserted that she often became sick through the winter months and flu season.  In February 2004, she stated that during basic training and technical school she suffered episodes of discoid rashes, fatigue, anemia, and headaches, but that she was never afforded a proper evaluation for SLE by military doctors.  She said she was tested for SLE in 1995, after several years of chronic low white cell counts that was unexplained by physicians.  In June 2008, she asserted that her SLE was not "managed" and she continued to have chronic heartburn and low blood counts from 1992 to the present.  

Service personnel records show that the Veteran served in the Air Force from June 1988 to February 1992.  Service treatment records show that in July 1988 the Veteran was noted to have a low hemoglobin level after two tests.  The Veteran was referred for evaluation.  She indicated that she had no fatigue and felt to be in "great health."  A complete blood count was done, to rule out iron deficiency.  She was seen again in August 1988 without complaints and feeling fine.  Another complete blood count was done.  Thereafter, a notation in the records indicates that as hemoglobin levels increased on the re-tests, it was felt that there was no iron deficiency and that the low hemoglobin levels at first were due to the Veteran's menses.  Records of laboratory tests in July 1988, August 1988, and September 1988 show hemoglobin levels of 10.8, 11.4, and 11.1 g/dL, which were slightly less than normal values (that is, 12-16 g/dL).  Other laboratory test results at that time, in July 1988 and August 1988, show that ferritin levels (to detect iron deficiency anemia) were in the normal range, a sickle test was negative, a G6PD (an enzyme to protect red blood cells) test was normal, serum iron levels were in the normal range, and a throat culture for strep was negative.  

Other service treatment records show that the Veteran was treated for a variety of ailments, to include a left knee condition (tendonitis, chondromalacia, and patellofemoral syndrome), strep pharyngitis (in October 1989 and May 1991), acute tonsillitis, rhinosinusitis, upper respiratory infection, and right hand fracture.  At the time of a September 1989 physical examination, it was noted on a medical history report that the Veteran's headaches were caused by allergies.  Lab test reports showed that throat cultures were positive for strep in May 1991 and negative for strep in July 1991.  Chest X-rays in December 1987, October 1989, and December 1991 were normal.  A separation physical examination in December 1991 showed the Veteran to be clinically normal except for a symptomatic right wrist, with mild thoracic spine scoliosis noted.  On a Report of Medical History at that time, the Veteran reported a history of orthopedic complaints, and an examiner commented on orthopedic problems prior to service and injury during service.  

On the basis of the service treatment records alone, while the Veteran was found to have a low hemoglobin level at one point and treated for various ailments as noted above, there is no finding or diagnosis of SLE.  The low hemoglobin levels prompted follow up testing, and based on further tests it was determined that the Veteran did not have an iron deficiency.  Nor was there any indication that the low hemoglobin levels were attributed to a systemic disease.  At the time of separation from service, the Veteran was clinically evaluated as normal and no systemic disease was identified.  Thus, SLE was not shown to have had onset during service, and service connection under 38 U.S.C.A. §§ 1110, 1131 and 38 C.F.R. § 3.303(a) (showing inception in service) is not established.  

Alternatively, a showing of continuity of symptomatology after service can also support the claim.  38 C.F.R. § 3.303(b).

Private and VA medical records do not show that SLE was manifest until years after the Veteran's discharge from service in February 1992.  VA records show that on an outpatient record in November 1996, there was a decrease in the Veteran's white blood count (2.7) from the last time it was taken in April 1996.  After another blood test in November 1996, which showed an increase (3.1), a finding was made of leukopenia possibly secondary to valproic acid, which the Veteran started taking for migraines in August 1996.  It was discussed whether to refer her to the hemotology clinic for evaluation.  In December 1996, it was noted that the Veteran's white blood count was stabilizing.  In January 1997, an outpatient record indicates that her white blood count was chronically low.  In May 1997, in the VA hematology clinic, the Veteran was evaluated for mild leukopenia, and it was questionable whether it was related to her medication.  The assessment was probable idiopathic neutropenia, and it was advised that the valproic acid be minimized.  In January 1998, the Veteran was seen for chronic fatigue, which was unchanged; the assessment was leukopenia, probably a normal variant.  In August 1998, it was noted that the Veteran had leukopenia and questionable myelofibrosis, but her white blood count was stable for the last two to three years; she continued to be observed.  In October 1998, the Veteran was diagnosed with longstanding (4+ years) mild, asymptomatic lymphopenia (leukopenia).  A graph in the record charted the Veteran's white blood counts, lymphocytes, and neutrocytes taken from tests performed from July 1994 to October 1998.  

Private records from Kaiser Permanente dated in 1998 show that the Veteran was referred for evaluation of bilateral hand and wrist pain.  She related that while performing her job she experienced the insidious onset of bilateral hand pain.  Records from Dr. D. Tai are dated from 1999 and show treatment for bilateral carpal tunnel syndrome; there is no documentation from Dr. Tai to show that he diagnosed the Veteran with SLE.  

Additional VA records show that in April 1999, the Veteran was seen in the rheumatology clinic.  The assessment was questionable lupus.  Subsequently in the hematology clinic in April 1999, the assessment was chronic asymptomatic leukopenia (lymphopenia).  In September 2000, she was seen in the rheumatology clinic with a flare of symptoms; the diagnosis was SLE.  In October 2000, the diagnosis was mild lymphopenia secondary to SLE.  In December 2000, the Veteran was seen with a recurrence of a rash and joint pains; the diagnosis was SLE.  In October 2001, it was noted that the Veteran had a history of lupus since 1999.  

Private records show that on a private comprehensive internal medicine evaluation in January 2003, one of the Veteran's chief complaints was SLE.  In discussing the history of her SLE, it was noted that the Veteran indicated she had had symptoms since 1995 but was not diagnosed until 1999.  She then described her symptoms and complications.  Records from Dr. K. Wiesner, a rheumatologist, which are dated from 2000 to 2004, indicate on a new patient assessment in May 2000 that the Veteran was referred due to a positive ANA and positive rheumatoid factor.  The Veteran reported that in 1998 she had begun to experience numbness and tingling in her hands, and then she noticed additional problems in various joints including stiffness, pain, and fatigue.  The assessment included positive rheumatoid factor, the significance of which was not clear at that time.  Further evaluation and treatment resulted in a diagnosis of SLE in 2002.  

VA records show that in February 2003, on a VA gastroenterology consult, the Veteran was reportedly diagnosed with lupus in 1995.  On an October 2003 VA outpatient record, it was noted that the Veteran's prior medical history included lupus that was diagnosed in July 2000.  In February 2010, the Veteran's history included SLE since 1995, with leukopenia, rash, alopecia, and positive serologies.

As just described, there were no documented complaints, clinical findings, or diagnosis of SLE until 1994, with the documentation of lymphopenia (leucopenia) from July 1994.  This is more than two years after the Veteran's service discharge in February 1992.  VA medical records in the file are dated back to within months of the Veteran's discharge from service, showing treatment for various ailments, but there is no contemporaneous record showing that the Veteran - when she had the opportunity - reported or was treated for SLE symptoms since service.  Therefore, based on the foregoing, the medical evidence does not show that there is continuity of symptomatology after service to support the Veteran's claim.  

In statements and testimony, the Veteran contends that manifestations of her SLE were present from the time of basic training but that she was not properly diagnosed with SLE until 1995.  In one statement she stated that a private physician (Dr. Tai) diagnosed her in 1995, and at her hearing she testified that she was clinically diagnosed by her VA treating physician in 1995.  

The Board, as fact finder, must determine the probative value or weight of the statements in deciding whether there is continuity of symptomatology.   

After service, the evidence against continuity of symptomatology shows that notice was first taken by VA of abnormal laboratory findings (i.e., low white blood cell counts) in 1996.  The Veteran continued to be followed and evaluated for over the next couple of years.  At one point, in October 1998, a VA record shows that the Veteran had a history of leukopenia - later determined to be secondary to SLE - from July 1994.  In 1999, VA records show an assessment of questionable lupus, and then in 2000, there is a definitive diagnosis of SLE.  Records of private physicians do not show a diagnosis of SLE until after 1999, and it appears that Dr. Wiesner, and not Dr. Tai as the Veteran has claimed, furnished the diagnosis.  Moreover, after a definitive diagnosis was made, both private and VA records reflect a history of the disease, or its symptoms, dating back to 1995, or 1994 at the earliest.  Notably, in a January 2003 private medical examination, the Veteran herself discussed the symptoms of her disease as beginning in 1995.  

The absence of continuity of symptoms for this prolonged period of time without medical complaint is persuasive evidence against continuity of symptomatology.  38 C.F.R. § 3.303(b).

As previously noted, the claims file contains VA medical treatment records dated from May 1992, showing treatment for numerous ailments, but the records are silent as to any complaints related to SLE.  In other words, over the years when the Veteran sought treatment for various health concerns, she is not shown to have presented with complaints that were later determined to be symptoms of SLE, which she now alleges she had all along.  Also, her statements and testimony to the effect that she was found to be anemic in basic training, and suffered episodes of rashes, fatigue, anemia, and headaches related to SLE throughout service, are not borne out by service treatment records.  In other words, the Veteran's current statements made for the purpose of obtaining VA benefits are inconsistent with evidence contemporaneous with service and in the years thereafter, when she related complaints for the purpose of treatment.  Statements made for the purpose of treatment are more sincere or reliable because they are rooted in the desire to obtain accurate medical advice and treatment.  Further, the fact that the statements are asserted many years after service also calls into question the accuracy of the Veteran's memory.  The Board also has taken note of a VA outpatient record dated in November 2002, in which it is noted that the Veteran had forged a letter, which included the forged signature of her VA physician, to her company's primary care nurse.  VA medical clinic police was reportedly informed of this.  Although this matter was in relation to a different health concern of the Veteran, it nevertheless serves to show that the Veteran is not beyond engaging in improper behaviors for a self-serving purpose.  

It is noted that the Veteran is competent to report observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Nonetheless, to the extent that she is claiming continuous symptomatology of SLE since active service, the Veteran is not credible.  For the reasons just explained - self interest, inconsistent history and complaints, and inconsistency with other evidence submitted - the lay evidence of continuity lacks credibility.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (Credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony.); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.).  Here, the Board finds that the Veteran's reported history of continued symptomatology since active service, while competent, is nonetheless not credible.  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  As earlier noted, in weighing credibility, VA may consider interest, bias, inconsistent statements, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

In this case, as previously shown, the lay evidence lacks credibility.  

For the foregoing reasons, then, continuity of symptomatology has not been established, either by the clinical record or by the statements of the Veteran.  That is, the preponderance of the evidence is against the claim of service connection for SLE based on continuity of symptomatology under 38 C.F.R. § 3.303(b).  

The Board now turns to the question of whether service connection for SLE may be granted on the basis that the disability is related to service, even if first diagnosed after service when considering all the evidence, including that pertinent to service under 38 C.F.R. § 3.303(d).  Here, there is no diagnosis of SLE until years after service.  Further, there is no competent evidence in the record that links the currently diagnosed SLE to an injury or disease or event in service.  

The record contains opinions furnished by two different VA examiners in December 2010 in regard to the question of whether the Veteran's SLE is related to her period of service.  Neither of the examiners, one of whom is a rheumatologist specializing in the diagnosis and treatment of diseases such as SLE, provided an opinion  favorable to the claim.  Both examiners based their conclusions on a review of the entire claims file including service treatment records, and opined that the Veteran's SLE was less likely as not (less than a 50 percent probability) to be caused by or a result of military service.  The rheumatologist stated that it was unlikely that the Veteran's SLE began during service or was casually linked to any incident of, or clinical findings recorded in, the service treatment records.  That examiner acknowledged the Veteran's in-service problems with her left knee and right hand, as well as her laboratory workups during service, and found no evidence of hemolytic anemia, leucopenia, lymphopenia, or thrombocytopenia.  Nor were there clinical manifestations of SLE such as nephritis, which was not shown by urine analyses.  The absence of any record for serologic tests for SLE was also noted, prompting the thought that the military physicians did not ask for the tests because there were no clinical or laboratory features for SLE.  The examiner noted the Veteran's current SLE and the fact that a VA progress note in 2003 from the Veteran's treating physician stated the SLE was diagnosed in 1995.  

In formulating the opinions, the VA examiners, and particularly the rheumatologist, accounted for the significant facts in the record and provided a rationale, referring to the documents in the file, especially service treatment records that did not show evidence of SLE manifestations.  The examiners opined without speculation and noted that the conclusion was based on the information that was currently available in the record.  There is no other medical opinion to the contrary in the record.  

As for the Veteran's statements alleging the onset of her SLE to her period of service, although she is competent to describe symptoms, the diagnosed SLE is not a condition under case law where lay observation has been found to be competent.  Therefore, the determination as to whether her SLE was present during active service or is related to an injury or disease of service origin is medical in nature, that is, not capable of lay observation, and competent medical evidence is needed to substantiate the claim.  See Savage v. Gober, 10 Vet. App. 488, 498 (1997) (on the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law , lay observation is competent); Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation). 

Also, under certain circumstances, lay evidence can be competent to establish a diagnosis of a simple medical condition, relate a contemporaneous medical diagnosis, or describe symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although the Veteran is competent to describe symptoms that she can observe, the diagnosis of SLE is not a simple medical condition because the disability is not a condition the Veteran as a lay person can identify based on mere personal observation (i.e., perceived by visual observation or by any other of the senses).  And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer a diagnosis of SLE. 

As the current SLE is not a simple medical condition, the Board rejects the Veteran's statements as competent evidence to substantiate that her SLE, first documented years after service, was present in service.  And although the Veteran is competent to relate a contemporaneous medical diagnosis and symptoms that later support a diagnosis by a medical professional, she has not submitted any such evidence that establishes a diagnosis of SLE before 1995 or probative evidence that a medical professional related her SLE to an injury, disease, or event in service.  

Additionally, under certain circumstances, a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)). 

In this case, the cause or onset of the SLE cannot be determined by the Veteran's own personal observation without having specialized education, training, or experience.  38 C.F.R. § 3.159 (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (a witness must have personal knowledge in order to be competent to testify to a matter; personal knowledge is that which comes to the witness through the use of the senses.).  And it is not argued or shown that she is otherwise qualified through specialized, education, training, or experience to offer an opinion on the cause or onset of the SLE.  As the Veteran's lay opinion on causation or onset is not competent evidence, the Veteran's opinion is not admissible as evidence.  Rather, the competent evidence of record (that is, the diagnosis and opinion of the VA examiners) opposes rather than supports the claim. 
As the preponderance of the evidence is against the claim based on either continuity of symptomatology under 38 C.F.R. § 3.303(b) or a disability first diagnosed after service under 38 C.F.R. § 3.303(d), the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b). 

As for presumptive service connection for SLE as a chronic disease under 38 U.S.C.A. § 1112 and 38 C.F.R. §§ 3.307 and 3.309, symptoms of SLE were first documented no earlier than 1995.  A private medical evaluation report in January 2003 indicated that the Veteran had SLE symptoms since 1995, although a diagnosis of the disease was not made until 1999.  A VA outpatient record in November 2003 indicated that the Veteran was diagnosed with SLE in 1995.  A VA outpatient record in February 2010 indicated that the Veteran had a history of SLE since 1995.  These references of SLE symptoms and diagnosis occurring in 1995, albeit without any contemporaneous clinical records, are well beyond the one-year presumptive period after discharge from service in February 1992, for presumptive service connection as a chronic disease.  

Thus, the preponderance of the evidence is against the claim on this theory of service connection, and the benefit-of-the-doubt standard of proof does not apply.  38 C.F.R. §§ 3.307 and 3.309; 38 U.S.C.A. § 5107(b). 

For the reasons articulated above, service connection for SLE, considering the applicable theories of service connection, is not established.  

II.  Higher Rating for a Left Knee Disability

Principles for Rating Disabilities

Disability evaluations are determined by application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 
Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When evaluating limitation of motion, consideration is given to the degree of functional loss caused by pain.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995). 

Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45, weakened movement, excess fatigability, and pain on movement are factors to consider.  Under 38 C.F.R. § 4.59, with any form of arthritis, painful motion is a factor to be considered. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Facts and Analysis

The Veteran asserts that a rating higher than 10 percent is warranted for her left knee patellofemoral syndrome, based on a worsening of the condition.  In statements throughout the appeal, she has alleged that the instability of her knee was ongoing and that her knee would pop and later swell when walking up and down stairs.  Upon exercising, she stated that her knee ached for the remainder of the day.  She felt that anti-inflammatory therapy was not providing her with a tolerant outcome.  She asserted that chronic pain was a significant problem and had involved lost time at work.  She indicated in August 2005 that she had a greater limitation of motion than was reflected in examination reports, on the basis of her chronic pain and a loss of flexion up to 30 degrees.  On that same statement, she contended that her left knee disability warranted a 20 percent rating.  In June 2008, she claimed that the severity of her left knee disability was increasing due to inflammation and pain and that she had degenerative changes on the articular surface of the knee joint.  She stated that her knee gave way, buckled, or popped.  

In this case, the Veteran filed a claim in January 1995 for a higher rating for patellofemoral syndrome of the left knee.  For the duration of this appeal, her left knee disability has been rated as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5257, for slight instability.  The applicable criteria for evaluating the Veteran's left knee disability are as follows.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, arthritis due to trauma established by X-ray findings is rated as degenerative arthritis on the basis of limitation of motion under the appropriate diagnostic code for the specific joint involved.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate Diagnostic Code for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint affected by limitation of motion, which must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  

Normal or full range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II. 

Limitation of flexion of the leg to 60 degrees is rated as 0 percent disabling; flexion limited to 45 degrees is rated as 10 percent disabling; flexion limited to 30 degrees is rated as 20 percent disabling; and flexion limited to 15 degrees is rated as 30 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5260. 

Limitation of extension of the leg to 5 degrees is rated as 0 percent disabling; extension limited to 10 degrees is rated as 10 percent disabling; extension limited to 15 degrees is rated as 20 percent disabling; extension limited to 20 degrees is rated as 30 percent disabling; extension limited to 30 degrees is rated as 40 percent disabling; and extension limited to 45 degrees is rated as 50 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5261. 

Separate ratings may be assigned for arthritis with limitation of motion of a knee under Diagnostic Codes 5003-5010 and for instability of the knee under Diagnostic Code 5257.  VAOPGCPREC 23-97 (July 1, 1997).  Separate ratings for each knee joint may also be assigned for both limitation of flexion and limitation of extension.  VAOPGCPREC 9-04 (September 17, 2004). 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, the criterion for a 10 percent rating are slight recurrent subluxation or lateral instability of the knee.  A rating of 20 percent rating requires moderate recurrent subluxation or lateral instability, and a rating of 30 percent requires severe recurrent subluxation or lateral instability. 

The pertinent evidence of record consists of private treatment records and VA medical records including reports of VA examinations in August 1997, June 2005, and December 2010. 

As for knee instability, despite the Veteran's contentions that her knee gave way and buckled, there was no objective evidence of appreciable ligamentous laxity of the left knee on the private and VA clinical records and VA examination reports.  On VA examinations, for instance, she complained of a feeling of instability of the knee in August 1997, a giving away of the knee once a week in June 2005, and instability causing three falls a month in December 2010.  However, on each of those examinations, the examiner found no evidence of instability or ligamentous laxity.  Likewise, most VA and private clinical records do not show any finding of recurrent subluxation or lateral instability of the left knee.  The one notable exception involves a left knee diagnostic arthroscopy performed in January 2006 at the VA.  An MRI of the left knee in April 2004 had shown mild degenerative of the anterior and posterior cruciate ligaments without evidence for tears or meniscal disease, and by December 2005 the Veteran had requested an arthroscopy based on longstanding left knee pain and many falls onto the knee.  The findings of the arthroscopy, which was performed in January 2006, included mild laxity of the anterior cruciate ligament fibers and grade I chondromalacia of the patella, with normal medial and lateral compartments.  Thereafter, the records do not reflect complaints or findings of left knee laxity, and upon VA examination in December 2010 there was no laxity found.  

In short, the evidence clearly does not support a finding of moderate recurrent subluxation or lateral instability of the left knee.  Therefore, for the period considered in this appeal, the Veteran does not satisfy the criteria provided for a higher rating, 20 percent, under Diagnostic Code 5257. 

As for limitation of motion of the left knee, it is initially noted that the medical evidence does not show degenerative joint disease or degenerative arthritis in the left knee.  X-rays of the left knee in February 1997, February 2003, January 2004, June 2005, and December 2010, as well as an MRI in March 1997, all were negative.  Therefore, a separate rating of 10 percent under Diagnostic Code 5003 is not warranted where limitation of motion of the knee joint is noncompensable under Diagnostic Codes 5260 and 5261.  As will be discussed, the range of motion of the Veteran's left knee is not so severe as to warrant compensable ratings under Codes 5260 and 5261.  That is, there is no evidence to show limitation of flexion of the knee to 45 degrees or limitation of extension of the knee to 10 degrees.  Rather, the evidence shows that the Veteran's left knee limitation of motion is slight or minimal.  

For example, on the VA examinations, the range of motion of the Veteran's left knee was described as follows:  0 degrees of extension to 140 degrees of flexion (that, is, full) in August 1997; 0 degrees of extension to 125 degrees of flexion in June 2005; and 0 degrees of extension to 140 degrees of flexion in December 2010.  On private clinical records, the Veteran's left knee range of motion was 0 degrees of extension to 130 degrees of flexion in January 2003.  VA outpatient records show a finding of 0 degrees of extension to 130 degrees of flexion in April 2004 and December 2005.  Thus, on objective demonstration the Veteran's left knee is not so limited as to warrant a compensable evaluation under Diagnostic Codes 5260 or 5261.  

Although the principal symptom of the Veteran's patellofemoral syndrome of the left knee is pain, the objective findings do not show that pain limits her knee to such an extent as to satisfy the criteria provided for a compensable rating for either limitation of flexion under Diagnostic Code 5260 or limitation of extension under Diagnostic Code 5261.  In evaluating limitation of motion, the degree of functional loss caused by pain, as well as other factors such as weakness and excess fatigability, must be considered.  In the Veteran's case, there was minimal, if any, additional limitation of motion after repetitive use from fatigue, weakness, lack of endurance, and incoordination, even considering functional loss due to pain and painful movement, which was specifically considered by VA examiners.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The VA examiner in August 1997 stated that the Veteran had a normal left knee examination at that time.  Range of motion was full and painless.  In June 2005, the examiner noted the Veteran's complaints of pain after walking only half of a block and inability to squat or kneel due to pain, and found that as pain had the major functional impact in her case during periods of exacerbation and with repetitive use, she was estimated to have an additional 5 degree loss of movement in her left knee.  The VA examiner in December 2010 likewise acknowledged the Veteran's complaints of moderate knee pain for years, in addition to weakness, fatigue, and lack of endurance, but also noted that the Veteran could walk for one to two miles and could care for activities of daily living.  The effects of her left knee disability on her routine activities of daily living was reported to have no effect on chores, shopping, exercise, recreation, traveling, feeding, bathing, dressing, and grooming.  She last worked in 2008 but stopped working due to another ailment (SLE).  Pain was reportedly worse with walking, jogging, jumping, bending at the knee, climbing stairs, and prolonged sitting and standing.  On objective demonstration, however, there was no evidence of weakness, decreased strength with range of motion, lack of endurance, fatigue, or incoordination.  Further, range of motion of the knee was full following repetitive use.  In short, there is no objective, quantifiable evidence of additional range of motion loss due to pain on use, as alleged by the Veteran, that would equate to functional limitation to the extent that limitation of flexion would be compensable under Diagnostic Code 5260 or that limitation of extension would be compensable under Diagnostic Code 5261.  See Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011) (pain must affect some aspect of normal movement in order to constitute functional loss under 38 C.F.R. § 4.40 ).  

In the absence of objective medical evidence of other separate and distinct manifestations of the left knee disability not contemplated in the current rating assignment, the Board finds no basis upon which to assign a higher or separate disability rating.  No other Diagnostic Codes are shown to be applicable based on the nature of the symptoms complained of by the Veteran and documented in the medical evidence of record.  For example, despite complaints of knee stiffness, there is no clinical finding of knee ankylosis for consideration of Diagnostic Code 5256.  Additionally, although the Veteran has complained at times of locking, pain, and swelling of the left knee, there is no objective evidence of dislocation or removal of cartilage in conjunction with such complaints, for consideration of Diagnostic Codes 5258 and 5259. 

While the Veteran is competent describe symptoms such as left knee pain, weakness, and laxity, the Veteran's subjective complaints are not wholly consistent with the objective findings on the private and VA clinical records and VA examination reports, as was discussed above.  In the Board's judgment, the Veteran's subjective complaints are outweighed by the VA and private findings, which do not support a higher rating for the left knee disability. 

For the reasons articulated, the preponderance of the evidence is against the claim for a rating higher than 10 percent for the left knee patellofemoral syndrome.  38 U.S.C.A. § 5107(b).  In arriving at this conclusion, the Board has considered whether assignment of "staged" ratings under Hart v. Mansfield, 21 Vet. App. 505 (2007) was appropriate. 


Extraschedular Consideration

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether a claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating under 38 C.F.R. § 3.321(b).

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for a service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008). 

A review of the record indicates that in December 2010 a VA examiner noted that the Veteran was not employed past 2008 on account of a different disability (i.e., SLE) and that there was little to no effect of the Veteran's left knee disability on performing routine activities of daily living.  Records from the Social Security Administration indicate that the Veteran's primary and secondary diagnoses were related to mental disabilities.  The record does not suggest that the Veteran's left knee disability caused marked interference with employment.  Further, there is no evidence that the left knee disability has presented an unusual disability picture such as requiring frequent hospitalization.  

In comparing the disability level and symptomatology to the Rating Schedule, the degree of disability with regard to the left knee is contemplated by the Rating Schedule, which provides for higher ratings for more severe symptoms.  The Veteran's left knee disability is manifested primarily by symptoms of pain, which is covered by the schedular criteria of Diagnostic Codes 5260 and 5251 in terms of the functional limitations of pain.  Symptoms of knee joint laxity are contemplated in Code 5257.  The assigned schedular ratings are, therefore, adequate, and no referral for an extraschedular rating is required under 38 C.F.R. § 3.321(b)(1).  




ORDER

Entitlement to service connection for systemic lupus erythematous (SLE) is denied.  

Entitlement to a rating higher than 10 percent for patellofemoral syndrome of the left knee is denied.  


REMAND

Regarding the issue of entitlement to service connection for allergic rhinitis with sinusitis, the Veteran claims that before service she had seasonal allergies, which became worse during and after service, and that she developed a chronic sinus condition as a result of service.  The RO attempted to obtain medical records compiled by the service department when she was a child and receiving medical care as a dependent of a service person, but no clinical records were found and the Veteran indicated in August 2010 that she was not treated for allergic rhinitis with sinusitis while a dependent of her father.    

Service treatment records show that at the time of a pre-enlistment physical examination in December 1987, the Veteran related a history of hay fever, allergy to pollens, and one sinus infection the previous year.  During service, she was treated for hay fever and sinus complaints.  On a September 1989 Report of Medical History it was reported that the Veteran had allergies diagnosed in 1978 that were treated with allergy shots, and that her hay fever and shortness of breath related to a history of allergies.  In July 1991, there was a question of chronic sinusitis.  On a December 1991 Report of Medical History, at the time of her separation physical examination, it was reported that she had hay fever since childhood, which was seasonal and treated with medication, and that she had sinusitis since 1991, which was treated with medication with good results.  

After service, VA outpatient records dated from 1993 to the present show intermittent treatment for allergic rhinitis and sinusitis.  X-rays of the sinuses in July 1993, May 1994, and March 1995, were normal, while X-rays of the sinuses in December 1995 showed sinusitis.  A VA examination in April 1995 diagnosed chronic allergic rhinitis with intermittent, acute sinusitis.  A CT scan of the sinuses in April 1996 showed clear paranasal sinuses and a small bony septation in the left maxillary sinus.  X-rays of the sinuses in June 1997 and May 2001 were negative.  In August 2001, it was questioned whether the Veteran's rhinitis was of the allergic type, but it was also noted that skin tests from 1993 were positive for various allergens (such skin test results were also reported in a July 2006 outpatient record).  

The Veteran has not been afforded a VA examination in connection with her claim to determine the etiology of her condition, and a VA medical examination and medical opinion is deemed necessary under the duty to assist.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine whether it is at least as likely as not (50 percent probability or more) that any current rhinitis and sinusitis are etiologically related to in-service complaints of rhinitis and sinusitis, and if so, whether it is at least as likely as not (50 percent probability or more) that the conditions were aggravated beyond natural progression during service.  The claims folder should be made available to the examiner for review.  

The examiner is asked to consider the significant facts of the case, to include service treatment records that show a history of hay fever, allergy to pollens, and one sinus infection the previous year at the time of a pre-enlistment physical examination in December 1987 (but the nose and sinuses at that time were clinically normal); treatment for hay fever and sinus complaints during service with a question of chronic sinusitis in July 1991; and a history of hay fever since childhood, which was seasonal and treated with medication, and of sinusitis since 1991, which was treated with medication with good results, at the time of a separation physical examination in December 1991 (but the nose and sinuses at that time were clinically normal).  

Further, VA records after service discharge in February 1992 show that beginning in 1993 the Veteran received treatment intermittently for allergic rhinitis and sinusitis.  X-rays of the sinuses in July 1993, May 1994, and March 1995, were normal.  A VA examination in April 1995 diagnosed chronic allergic rhinitis with intermittent, acute sinusitis.  X-rays of the sinuses in December 1995 showed sinusitis.  A CT scan of the sinuses in April 1996 showed clear paranasal sinuses and a small bony septation in the left maxillary sinus.  X-rays of the sinuses in June 1997 and May 2001 were negative.  In August 2001, it was questioned whether the Veteran's rhinitis was of the allergic type, while also reporting that skin tests from 1993 were positive for various allergens (an outpatient record in July 2006 also referred to such positive skin test results).  

In formulating the opinion, the term "aggravation" means a permanent increase in the underlying disability, that is, an irreversible worsening of rhinitis and/or sinusitis beyond the natural clinical course and character of the condition as contrasted to a temporary worsening of symptoms. 

Also, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against causation is so evenly divided that it is as medically sound to find in favor of causation as it is to find against causation.  

2.  After the development requested has been completed, adjudicate the claim of service connection for allergic rhinitis with sinusitis.  If the benefit sought on appeal remains denied, furnish the Veteran and her representative a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


